

117 S76 IS: Protecting Our Wealth of Energy Resources Act of 2021
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 76IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Ms. Lummis (for herself, Mr. Barrasso, Mrs. Blackburn, Mrs. Capito, Mr. Cassidy, Mr. Cotton, Mr. Cornyn, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Kennedy, Mr. Lee, Mr. Marshall, Mr. Toomey, Mr. Tuberville, Mr. Risch, Mr. Romney, Mr. Wicker, Mr. Boozman, Mr. Johnson, Mr. Sullivan, Mr. Scott of South Carolina, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the President from issuing moratoria on leasing and permitting energy and minerals on certain Federal land, and for other purposes.1.Short titleThis Act may be cited as the Protecting Our Wealth of Energy Resources Act of 2021 or the POWER Act of 2021.2.Prohibition on moratoria of new energy leases on certain Federal land and on withdrawal of Federal land from energy development(a)DefinitionsIn this section:(1)Critical mineralThe term critical mineral means any mineral included on the list of critical minerals published in the notice of the Secretary of the Interior entitled Final List of Critical Minerals 2018 (83 Fed. Reg. 23295 (May 18, 2018)).(2)Federal land(A)In generalThe term Federal land means—(i)National Forest System land;(ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); (iii)the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)); and(iv)land managed by the Secretary of Energy. (B)InclusionThe term Federal land includes land described in clauses (i) through (iv) of subparagraph (A) for which the rights to the surface estate or subsurface estate are owned by a non-Federal entity.(3)PresidentThe term President means the President or any designee, including— (A)the Secretary of Agriculture;(B)the Secretary of Energy; and(C)the Secretary of the Interior. (b)Prohibitions(1)In generalNotwithstanding any other provision of law, the President shall not carry out any action that would prohibit or substantially delay the issuance of any of the following on Federal land, unless such an action has been authorized by an Act of Congress:(A)New oil and gas leases, permits, approvals, or authorizations.(B)New coal leases, permits, approvals, or authorizations.(C)New hard rock leases, permits, approvals, or authorizations. (D)New critical minerals leases, permits, approvals, or authorizations.(2)Prohibition on withdrawalNotwithstanding any other provision of law, the President shall not withdraw any Federal land from forms of entry, appropriation, or disposal under the public land laws, location, entry, and patent under the mining laws, or disposition under laws pertaining to mineral and geothermal leasing or mineral materials unless the withdrawal has been authorized by an Act of Congress.